



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto-Dominion Bank v. Froom, 2017 ONCA 998

DATE: 20171218

DOCKET: C63040

Simmons, Lauwers and Pardu JJ.A.

BETWEEN

The Toronto-Dominion Bank

Plaintiff (Respondent)

and

Arthur Scott L. Froom

Defendant (Appellant)

Arthur Froom, in person by videoconference

Todd J. Burke, for the respondent

Heard: December 15, 2017

On appeal from the order of Justice Mary E. Vallee of the
    Superior Court of Justice, dated March 29, 2016 and from the associated costs
    award dated June 3, 2016, and from the order of Justice M.L. Edwards of the
    Superior Court of Justice, dated December 6, 2016.

APPEAL BOOK ENDORSEMENT

[1]

In a statement of claim dated March 24, 2010, the Toronto-Dominion Bank
    sued the appellant for amounts owing on two Visa cards pursuant to written
    agreements dated May 24, 2002 and August 24, 2005.

[2]

On March 29, 2016, the motion judge dismissed the Banks motion for
    summary judgment on the statement of claim but also dismissed the appellants
    motion to strike the statement of claim in an affidavit filed by the Bank in
    support of its claim for summary judgment.

[3]

The motion judge also made various orders concerning the future conduct
    of the action.

[4]

The motion judge awarded costs of the motion to the appellant totalling
    $1,446.92.

[5]

On December 6, 2016, following a case management conferment, the case
    management judge ordered that the action not be administratively dismissed.

[6]

The appellant appeals from the orders that adversely affect him.  The
    appellants appeals are quashed.  None of the orders the appellant appeals are
    final orders.  They do not dispose of the action nor do they finally dispose of
    an issue or defence in the action.  Contrary to the appellants submissions, it
    remains open to the appellant to take the position that no contracts exist. 
    The proper appeal route was to the Divisional Court.  The absence of a motion
    to quash does not afford jurisdiction to this court.

[7]

The Bank may deliver costs submissions within 10 days; the appellant may
    respond within 10 days thereafter.


